10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

RIMINI STREET, INC., a Nevada
corporation,

Vv.

ORACLE INTERNATIONAL
CORPORATION, a California corporation,
and ORACLE AMERICA, INC., a Delaware
corporation,

Plaintiff,

Defendant.

 

AND RELATED COUNTERCLAIMS.

 

 

December 18, 2020.

ITISSO SN

DATED this G- day of October, 2020.

 

Case 2:14-cv-01699-LRH-DJA Document 1257 Filed 10/09/20 Page 1of1

UNITED STATES DISTRICT COURT

DISTRICT OF NEVADA

Ok Ok

Case No. 2:14-cv-01699-LRH-DJA

ORDER EXTENDING TIME TO FILE
PROPOSED PRETRIAL ORDER

IT IS ORDERED that, pursuant to the Parties’ stipulation (ECF No. 1254), the deadline

for filing a proposed joint pretrial order compliant with Local Rules 16-3 and 16-4 is extended to

 

al we,

LARRY R. HICKS
UNITED STATES DISTRICT JUDGE

 

 
